Exhibit 5.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Amendment No. 1 to the Registration Statement on Form F-10 of Hydrogenics Corporation (this Registration Statement) of our report dated March 6, 2014 relating to the financial statements which appear in Hydrogenics Corporation’s Annual Report on Form 40-F for the year ended December 31, 2013. /s/ PricewaterhouseCoopers LLP Chartered Accountants, Licensed Public Accountants Toronto, Ontario, Canada April 8, 2014
